Title: From George Washington to Thomas Johnson, 16 February 1778
From: Washington, George
To: Johnson, Thomas



Sir,
Camp, Valley Forge Feby 16th 1778

I do myself the honor of transmitting you the inclosed Letter from a Committee of Congress, now here. These Gentlemen have represented the distress of the Army for want of provision so fully, and in so just a light, that I shall forbear to trouble you with many observations upon the subject. I shall only add, if the picture they have drawn is imperfect, it is because the colouring is not sufficiently strong. It does not exceed our real situation, nor will it be easy to give you an adequate idea of it.
The only public stores of the meat kind that I can hear of in your State, lie at the Head of Elk. I have sent an active Officer there to day, and I hope with the assistance of Mr Hollingsworth, who resides there, that in the course of a few days they will be transported to Camp: But, should this be the case, the quantity is so small that it will afford but a very short and temporary relief, nor can I find from the most minute inquiry, that the Magazines of this kind, when drawn together and aided by the supplies of Cattle the Commissary expects to get, will be more than sufficient to support the Army longer than this Month. After, our prospect of support from him seems to be at an end, or at least it will be extremely precarious.
From this view of matters and foreseeing the fatal and alarming consequences that will necessarily attend a dissolution or dispersion of the Army, I must take the liberty of solliciting your good Offices, and to request your exertions to prevent, as far as possible, so melancholy a catastrophe, by having forwarded to Camp All the provisions of the Meat kind that maybe in your power. I know not what resources Maryland may have in this instance, but perhaps through your means and influence, we may derive no inconsiderable Supplies. Not to mention our distresses during the active part of the last Campaign, and that our operations were then much retarded; This is the second time in the present year, that we have been on the verge of a dissolution on this account.
I am sensible, Sir, I have addressed you upon a Subject out of your province, But I am assured, your zeal for the service and wishes to promote it, where possible, will indulge me with an apology—especially when I add that my application is the result of the most painful and

pressing necessity. I have the Honor to be with great esteem & regard Sir Your Most Obedt servant

Go: Washington

